       Case 1:17-cv-01313-BAM Document 40 Filed 08/10/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARCO A. GARCIA,                                 Case No. 1:17-cv-01313-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                       REQUEST FOR EXTENSION OF TIME TO
13           v.                                        RESPOND TO DEFENDANTS’ DISCOVERY
                                                       REQUESTS
14    GARCIA, et al.,                                  (ECF No. 39)
15                       Defendants.                   FORTY-FIVE (45) DAY DEADLINE
16                                                     ORDER DIRECTING DEFENDANTS TO RE-
                                                       SERVE COURTESY COPIES OF APRIL 9,
17                                                     2019 DISCOVERY REQUESTS ON
                                                       PLAINTIFF
18
                                                       SEVEN (7) DAY DEADLINE
19

20          Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

22   Plaintiff’s complaint against Defendants Garcia and Bursiaga for excessive force in violation of

23   the Eighth Amendment. All parties have consented to Magistrate Judge jurisdiction and the case

24   has been reassigned to the undersigned for all further purposes and proceedings, including trial

25   and entry of judgment. (ECF No. 28.)

26          On April 9, 2019, Plaintiff was served with: Defendant Bursiaga’s Special Interrogatories

27   (Set One) and Request for Production of Documents (Set One) and Defendant Garcia’s Special

28   Interrogatories (Set One) and Request for Production of Documents (Set One). (Declaration of
                                                       1
         Case 1:17-cv-01313-BAM Document 40 Filed 08/10/20 Page 2 of 3

 1   Matthew P. Bunting, ECF No. 31-1, Exhibits 1–4.) Plaintiff did not respond. (Id. ¶ 7.) Plaintiff

 2   also did not respond to a meet and confer letter from defense counsel. (Id. ¶ 10.)

 3          On July 10, 2019, Defendants filed a motion to compel regarding Plaintiff’s failure to

 4   respond to their discovery requests. (ECF No. 31.) The Court stayed briefing on the motion to

 5   compel and ordered the parties to meet and confer, but the parties were unable to resolve the

 6   dispute. (ECF Nos. 32, 33.) The Court reinstated briefing on the motion to compel, but Plaintiff

 7   failed to file an opposition or otherwise communicate with the Court. Accordingly, on June 19,

 8   2020, the Court granted Defendants’ motion to compel and ordered Plaintiff to serve answers and

 9   responses to the outstanding discovery requests within thirty days.1 (ECF No. 38.)

10          Currently before the Court is Plaintiff’s request for extension of deadline, filed July 17,

11   2020. (ECF No. 39.) The deadline for Defendants to file an opposition or other response has

12   expired, and the motion is deemed submitted. Local Rule 230(l).

13          In his motion, Plaintiff states that his failure to file a response was not due to

14   unwillingness on his part, but merely a lack of knowledge and the current environment in the

15   prison. (ECF No. 39.) Plaintiff states that his building has been on medical isolation for two and

16   a half months due to precautionary measures after an officer that works in the building contracted

17   COVID-19. Plaintiff states that the facility has been on a modified program since March, which

18   included closure of access to the law library. During this time, Plaintiff also lost a lot of his

19   paperwork and legal materials due to cell searches and staff confiscating items, such as metal

20   clips on envelopes, that are considered contraband. Plaintiff states that he was not able to respond
21   to anything due to the medical isolation and COVID-19 quarantine, but he would like to litigate

22   this action. Plaintiff requests that “all that stuff they want” be re-served, as well as an extension

23   of time to respond. (Id.)

24          Plaintiff does not specify the length of extension requested, nor is it clear to the Court

25   whether he is seeking an extension of time to oppose Defendants’ motion to compel or merely an

26   1
      In the same order, the Court also granted Defendants’ request for sanctions, assessed reasonable
27   expenses in the amount of $615.00 against Plaintiff, and stayed the order assessing reasonable
     expenses. (ECF No. 38.) The Court further extended the discovery and dispositive motion
28   deadlines. (Id.)
                                                      2
         Case 1:17-cv-01313-BAM Document 40 Filed 08/10/20 Page 3 of 3

 1   extension of time to respond to the discovery requests. Nevertheless, given the current procedural

 2   posture of this matter, the Court construes the motion as a request for an extension of time to

 3   respond to Defendants’ discovery requests.2

 4          Having considered the request, and in light of Defendants’ failure to file an opposition, the

 5   Court finds good cause to extend the deadline for Plaintiff to respond to Defendants’ written

 6   discovery requests. The Court also finds good cause to grant Plaintiff’s request for re-service of

 7   Defendants’ discovery requests.

 8          Accordingly, IT IS HEREBY ORDERED as follows:

 9       1. Plaintiff’s motion for extension of time to respond to Defendants’ written discovery

10          request, (ECF No. 39), is GRANTED;

11       2. Defendants shall re-serve a courtesy copy of the April 9, 2019 discovery requests on

12          Plaintiff within seven (7) days from the date of service of this order;

13       3. Plaintiff’s responses to the discovery requests shall be served on Defendants (but not filed

14          with the Court) within forty-five (45) days from the date of service of this order; and

15       4. If Plaintiff fails to comply with this order, Defendants are not precluded from

16          seeking appropriate sanctions, up to and including terminating sanctions, pursuant

17          to Federal Rule of Civil Procedure 37(b)(2).

18
     IT IS SO ORDERED.
19

20       Dated:    August 10, 2020                            /s/ Barbara   A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26   2
      To the extent Plaintiff is requesting an extension of time to oppose the motion to compel, the
27   Court notes that Plaintiff’s opposition was due on or before April 20, 2020, nearly four months
     ago. As the deadline has long since expired, the Court does not find good cause for an extension
28   of this deadline.
                                                        3
